DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on January 20, 2021 has been entered. Claims 48, 51 and 53-79 are pending in this application.

Allowable Subject Matter
Claims 48, 51 and 53-79 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Lu et al. [US 20160033866 A1] teaches the IC pattern formed on the EUV mask 18 is a one-dimension (1D) pattern. For better understanding the 1D pattern, the mask 18 is further illustrated in FIG. 3 as a top view in accordance with some embodiments. The mask 18 includes the IC pattern having a plurality of features (polygons) 58 defined according to the IC design layout. 
The prior art to Mueller et al. [US 20130070227 A1] teaches an imaging optical system for EUV projection lithography has a plurality of mirrors for imaging an object field in an object plane into an image field in an image plane. An image-side numerical aperture of the imaging optical system is at least 0.3. The imaging optical system has a pupil obscuration which is greater than 0.40 and an image filed size of at least 1 mm.times.10 mm. 
The prior art to Yu et al. [US 20140253892 A1] teaches the projection optics system includes between two to five mirrors. The two to five mirrors are designed and 
	However, with regard to claim 48, the prior art of record does not anticipate nor render obvious to one skilled in the art an exposure apparatus as claimed, more specifically, the exposure apparatus comprising a projection system having at least one projection mirror located on the first side with respect to the first surface, wherein the projection system includes a projection mirror having first and second reflection regions that are disposed along the first direction and is configured to form an image of the pattern on a second surface in light formed by first and second diffracted beams of said EUV radiation that are formed as a result of diffraction of said EUV radiation at the pattern, the second surface being optically-conjugate with the first surface, a moveable workpiece stage configured to hold a workpiece and, in operation of the exposure apparatus, to move the workpiece along the second direction, wherein the apparatus is configured to direct the EUV radiation, reflected by the at least one illumination mirror, to pass between the first and second reflection regions to expose the workpiece with said EUV radiation while the workpiece is moved along the second direction with respect to the image and the pattern-source is fixed, and wherein a first extent of the at least one illumination mirror along the first direction is smaller than a second extent of the at least one illumination mirror along the second direction, in combination with the other elements required by claim 48.
	With regard to claim 74, the prior art of record does not anticipate nor render obvious to one skilled in the art an exposure apparatus as claimed, more specifically, 
	With regard to claim 76, the prior art of record does not anticipate nor render obvious to one skilled in the art an exposure apparatus as claimed, more specifically the exposure apparatus comprising a projection system having only two projection mirrors located on the first side with respect to the first surface, wherein the projection system includes a first projection mirror having first and second reflection regions disposed along the first direction and is configured to form an image of the pattern on a second 
	Claims 51, 53-73, 75 and 77-79 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882